TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00464-CV
NO. 03-04-00466-CV


In re Ruby V. Ludwig
&
In re Joy Higdon




ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY


O R D E R


	The attorneys ad litem for the children have filed a motion for rehearing with this
Court.  The motion is overruled.  However, we note that our opinion stated that the writ would issue
only in the event that the trial court did not (1) vacate its order terminating Higdon's parent child
relationship and (2) dismiss the department's SAPCR.  Relator Ludwig's intervention is unaffected
by the trial court's dismissal of the department's SAPCR.  See In re Bishop, 8 S.W.3d 412, 420 (Tex.
App.--Waco 1999, pet. denied) (section 263.401 only requires dismissal of department's suit).  All
issues concerning conservatorship and possession of the children remain pending in the trial court.
	It is ORDERED this 18th day of November 2004.


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Puryear